Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.         The affidavit, exhibit or request for reconsideration has been considered but does not place the application in condition for allowance because:
2.      Applicant's arguments are not persuasive. It's the examiner's position that the reference is applied herein for the teaching of a novel method and system for periodic resource allocation in multicarrier communications, according to the essential features of the claims.  Applicant’s argument with respect to the rejected claim 1 (page 3, second-third paragraphs) that the cited references fail to teach or suggest the concept of the limitation: “number of symbols for a periodic resource allocation” is indicated in a "radio resource control message".  Applicant’s attention is directed to Figs. 5, 6 of Jiang et al. (US#2017/0019887) for a block diagrams of communication system 500, in which response 522 may be transmitted by the base station 504 in an Radio Resource Control (RRC) grant.  The RRC grant may indicate a periodicity for each SPS request 520 (e.g., with the corresponding index reference associated with each SPS request) and a duration the resource assignment is available once SPS resource allocation is activated (para  [0063], [0070]-[0074]: The periodic resource allocation may comprise semi-persistent scheduling (SPS) and/or grant-free (GF) resource allocation).   Furthermore, the timing indicated by the DCI may be in unit of subslot wherein a subslot is one or more symbols determined based on a numerology of an uplink channel (e.g., PUCCH), and are well known in the art (the timing granularity between a DCI and a scheduled PUSCH may be based on a numerology of the PUSCH (e.g., in terms of OFSM symbols, TTI, slot, etc.).  


5. The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
The Fu et al. (US#2021/0176760) Method and apparatus for allocating resources in wireless communication system.
The Babaei et al. (US#10,873,415) UL control information multiplexing.
The Babaei (US#2021/0135946) wireless device feedback for SPS release.
The Babaei et al. (US#2021/0111831) offset parameters for UL control info.
The Babaei et al. (US#2019/0074935) HARQ feedback transmission.
The Babaei et al. (US#2019/0053206) control channel monitoring.
The Babaei et al. (US#2019/0052414) multiplexing mechanism for UL control info.


Nov. 24, 2021
/MAN U PHAN/            Primary Examiner, Art Unit 2477